Citation Nr: 1513494	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-06 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty December 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's PTSD is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, but is not productive of occupational and social impairment, with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating for PTSD arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.

Higher Initial Rating - PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides, in part as follows: 

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events.

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The July 2011 VA examination showed a GAF of 74.  As the Veteran's social worker did not provide a GAF score, the VA examination produced the only score.  This score indicates that the Veteran's symptoms were better than even a mild description, as a GAF score of 61-70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships. 

VA treatment records from 2010 show a PTSD diagnosis.  The social worker noted that the Veteran experienced a traumatic event.  He noted five re-experiencing symptoms, six avoidant symptoms, and five hyperarousal symptoms.  The social worked noted no psychotic symptoms and no suicidal or homicidal ideation.  The Veteran was noted to have considerable ambivalence about pursuing treatment.  

A November 2010 statement from the Veteran reported symptoms such as avoiding crowds, trouble with authority, and trouble showing emotion.  On the February 2013 substantive appeal, the Veteran reported difficulty with work relationships, noting that he has switched jobs often over the course of 41 years.  He also reported that his divorce has resulted in him minimizing social events in order to maintain a decent example for his daughter.    

The Veteran was afforded a VA examination in July 2011.  The examiner found occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and conversation normal).  The Veteran was divorced, but in a good relationship with his daughter and his older sister.  The Veteran is self-employed as a maintenance management consultant.  He spends most of his time in two volunteer organizations and participates in air shows on a regular basis.  He has no history of suicide attempts or violence and assaultiveness.  His speech was unremarkable and his affect was normal.  He had no hallucinations, panic attacks, obsessive or ritualistic behavior, or suicidal or homicidal thoughts.  He had good impulse control and his remote, recent, and immediate memory were good.  He had no problem with activities of daily living.  He showed good judgment and abstract thinking.  His mood was good and his thought processes and content were unremarkable.  The examiner described a mild level of depression and anxiety, noting that his current primary symptoms are anhedonia, irritability, reduced libido, sadness, pessimism, past failure, guilty feelings, agitation, loss of interest, indecisiveness, worthlessness, anergia, a failure to consistently achieve restorative sleep, reduced appetite, concentration difficulty, and tiredness or fatigue.

Based on the evidence cited above, the Board concludes that the criteria for a 50 percent disability rating are not met. The Veteran does not experience occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking.  

The Board acknowledges that the Veteran experiences some disturbances of motivation and mood and some difficulty in establishing and maintaining effective work and social relationships.  These symptoms do not manifest to an extent that more nearly approximates a 50 percent disability rating.  


The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to hypervigilance, avoidance, re-experiencing, and reduced appetite.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to anxiety, sleep impairment, suspiciousness, or depressed moods.  See Mauerhan, 16 Vet. App. 436.

The Veteran's symptoms more nearly approximate the criteria for a 30 percent disability rating to include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The Veteran's symptoms are mild.  He successfully maintains a good relationship with his daughter, to include joint custody.  He is active in the community.  He is currently employed.  He has no problem with activities of daily living. 

He shows no flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, impairment of short- and long-term memory,; impaired judgment, or impaired abstract thinking.  Although the Board acknowledges some occupational and social impairment, the Veteran generally functioning satisfactorily, with routine behavior, self-care, and normal conversation.

The Board acknowledges that the Veteran stated his dissatisfaction with the level of severity described by the July 2011 VA examiner.  The Veteran specifically noted his difficulty in maintaining work relationships and the fact that his social relationships have fallen to a lower priority due to raising his daughter.  The Board finds the July 2011 examiner's findings to be consistent with the Veteran's statements as well as his treatment records.  

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the manifestations of the Veteran's PTSD do not more nearly approximate the criteria for a 50 percent disability rating.  As such, the Board finds that the preponderance of the evidence is against the claim.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, hypervigilance, avoidance, re-experiencing, and reduced appetite.  These manifestations are contemplated in the applicable rating criteria.  As such, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his description of PTSD symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Here, the Board finds that the most probative evidence shows that the Veteran is not unemployable due to his service-connected disabilities, as he is currently self-employed.  Although the Veteran noted that he has switched jobs on a regular basis, the evidence does not indicate that this has caused him to be unable to obtain or maintain substantially gainful employment. Thus, TDIU is not raised by the record.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


